Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 1 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

TODD SZEWCZYK, JUAN DONES-_ )
CRUZ, and KIMBERLY RUCKER, on )
behalf of themselves and all others )
similarly situated, )
)

Plaintiffs, ) Civil Action No. 2:19-cv-01109-JP
)
Vv. )
)
UNITED PARCEL SERVICE, INC., )
)
Defendant. )
_ )

ORDER
AND NOW, on this day of , 2019, upon consideration of

Defendant United Parcel Service, Inc.’s Motion to Dismiss Plaintiffs’ Complaint, and any
response thereto, it is hereby ORDERED and DECREED that Defendant’s Motion is
GRANTED. Plaintiffs’ Complaint and all claims against Defendant are hereby DISMISSED

with prejudice.

 

Honorable John R. Padova
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 2 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TODD SZEWCZYK, JUAN DONES-
CRUZ, and KIMBERLY RUCKER, on
behalf of themselves and all others
similarly situated,

Plaintiffs, Civil Action No. 2:19-cv-01109-JP
v.

UNITED PARCEL SERVICE, INC.,

Defendant.

 

DEFENDANT’S MOTION TO DISMISS
Defendant United Parcel Service, Inc. (“UPS”), respectfully moves this Court, pursuant
to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6), to dismiss Plaintiffs’ Complaint for
failure to state a claim and for lack of personal jurisdiction. In support thereof, UPS relies upon,

and incorporates herein by reference, its Memorandum of Law filed concurrently herewith.

[Signature on following page]
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 3 of 40

Respectfully submitted this 16th day of May, 2019.

s/ James T. Moughan

 

James T. Moughan
BENNETT BRICKLIN &
SALTZBURG LLC

1601 Market Street, 16" Floor
Philadelphia, PA 19103-2326
Telephone: (215) 665-3402
moughan/a)bbs-law.com

R. Steve Ensor (admitted pro hac vice)
Alexandra G. Barnett (admitted pro hac vice)
ALSTON & BIRD LLP

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Telephone: (404) 881-7000
alexandra.barnett(@alston.com
steve.ensor(d@alston.com

Attorneys for Defendant United Parcel
Service, Inc.
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 4 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TODD SZEWCZYK, JUAN DONES-
CRUZ, and KIMBERLY RUCKER, on
behalf of themselves and all others
similarly situated,

Plaintiffs, Civil Action No. 2:19-cv-01109-JP
Vv.

UNITED PARCEL SERVICE, INC.,

Defendant.

|

 

MEMORANDUM OF LAW IN SUPPORT OF
DEFENDANT’S MOTION TO DISMISS

Defendant United Parcel Service, Inc. (“UPS”) respectfully submits this Memorandum of

Law in support of its Motion to Dismiss the Complaint, showing the Court as follows:
I INTRODUCTION

In this putative class/collective action, former UPS package car drivers Todd Szewezyk
(“Szewezyk”) and Juan Dones-Cruz (“Dones-Cruz), and former UPS driver helper Kimberly
Rucker (“Rucker”), allege that UPS failed to pay them overtime compensation in violation of the
Fair Labor Standards Act (“FLSA”), the Pennsylvania Minimum Wage Act (“PMWA”), and the
Pennsylvania Wage Payment and Collection Law (“WPCL”). Plaintiff Szewezyk additionally
claims that he was retaliated against after requesting payment for alleged off-the-clock work.
Each of Plaintiffs’ claims is facially deficient, and therefore subject to dismissal as a matter of
law.

Specifically, Plaintiffs’ Complaint is subject to dismissal in its entirety, pursuant to Fed.

R. Civ. P. 12(b)(6), because it fails to state a claim upon which relief can be granted. First,
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 5 of 40

Plaintiffs’ FLSA and PMWA claims fail as a matter of law because Plaintiffs fall within the
Motor Carrier Act Exemption, an insuperable barrier to recovery. Second, Plaintiffs’ WPCL
claims fail because the underlying contractual right to wages is the parties’ collective bargaining
agreement, and thus this claim is preempted by Section 301 of the Labor Management Relations
Act (“LMRA”). Lastly, Plaintiff Szewczyk’s FLSA retaliation claim suffers fatal flaws because
Szewczyk fails to allege that he engaged in protected activity or that he experienced an adverse
action.

Additionally, Plaintiff Rucker’s claim is subject to dismissal for the separate and
additional reason that it fails for lack of personal jurisdiction, pursuant to Fed, R. Civ. P.
12(b)(2). UPS is neither incorporated in Pennsylvania nor has its principal place of business in
Pennsylvania, and is therefore not subject to the general jurisdiction in this State. Moreover,
Rucker worked for UPS in Virginia, and she resides in Maryland. Her sole claim against UPS in
the Complaint, an FLSA claim for overtime wages to which she contends she is entitled, does not
involve any alleged conduct by UPS occurring in Pennsylvania. As such, this Court cannot
exercise specific jurisdiction over UPS as to Plaintiff Rucker’s claim without violating
Constitutional due process rights and the United States Supreme Court’s recent decision in
Bristol-Myers Squibb Co. v. Superior Court, 137 8. Ct. 1773, 1779-80 (2017) (holding that in
cases involving multiple plaintiffs there must be a connection between the forum and the specific
plaintiff's claim at issue).

On these bases, as elaborated herein, UPS respectfully asks the Court to dismiss the

Complaint, and all claims asserted against UPS, in its entirety.
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 6 of 40

II. ARGUMENT AND CITATION OF AUTHORITY

A. The Complaint Fails To State A Claim Upon Which Relief Can Be Granted.
1. Motion To Dismiss Standard Under Fed. R. Civ. P. 12(b)(6).

Following the Supreme Court’s decisions in Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 555 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009), pleading standards in federal
actions have shifted from simple notice pleading to a more-heightened form of pleading,
requiring a plaintiff to allege facts sufficient to show that the plaintiff has a “plausible claim for
relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). A facially plausible
claim may not be supported by conclusory allegations, but must allow the court “to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at
678. This standard requires “more than an unadorned, the-defendant-unlawfully-harmed-me
accusation.” Id. A pleading that offers “labels and conclusions” or “a formulaic recitation of the
elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Moreover, a pleading is
not sufficient if it tenders “naked assertion[s]” devoid of “further factual enhancement.” Jd. at
557. Here, after stripping the Complaint of labels, conclusions, and naked assertions, no

actionable claims remain.

2. Plaintiffs’ FLSA And PMWA Claims (Counts I. II, And III) Fail To State A Claim
Because Plaintiffs Are Exempt From Those Statutes Under The Motor Carrier Act

Exemption.
Plaintiffs’ claims for overtime under the FLSA and the PMWA fail to state a plausible

claim for relief because the Plaintiffs are exempt from those statutes under the Motor Carrier Act

exemption.'! In 1935, Congress passed the Motor Carrier Act (“MCA”), authorizing the

 

l The argument that Plaintiffs fall within an exemption to the FLSA is generally considered
an affirmative defense, and “the employer has the burden of establishing an exemption.”
Mazzarella v. Fast Rig Support, LLC, No. 3:13-2844, 2014 U.S. Dist. LEXIS 84947, at *8 (M.D.
Pa. June 23, 2014) (quoting Buckley v. Kinder, 2013 U.S. Dist. LEXIS 31325, 2013 WL 941562,

-3-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 7 of 40

Interstate Commerce Commission (now called the Department of Transportation (“DOT”)) to
regulate individuals engaged in “safety-affecting activities” for motor carriers operating in
interstate commerce. Ch. 498, 49 Stat. 543 (1935). Three years later, Congress enacted the
FLSA. Ch. 676, § 1, 52 Stat. 1060 (1938). To eliminate the possibility of conflicting motor-
carrier safety regulations and wage-hour regulations, Congress made it clear that employees
subject to DOT regulations regarding qualifications and maximum hours of service are exempted
from the FLSA. See 29 U.S.C. § 213(b)(1) (“The [overtime] provisions of section 207 of this
title shall not apply [to] any employee with respect to whom the Secretary of Transportation has
power to establish qualifications and maximum hours of service.”); see also Levinson v. Spector
Motor Serv., 330 U.S. 649, 661 (1947) (“Congress has prohibited the overlapping of the
jurisdiction of the [DOL] with that of the [DOT] as to maximum hours of service.”); McMaster
v. E. Armored Servs., Inc., 780 F.3d 167, 171 (3d Cir. 2015) (recognizing that the MCA
“establish[es] a strict separation between the Secretary of Transportation’s jurisdiction and the
ambit of the [FLSA’s] overtime guarantee”). The PMWA is applied in the same way as the
FLSA and contains a near identical exemption for employees “of a motor carrier with respect to
whom the Federal Secretary of Transportation has power to establish qualifications and
maximum hours of service under 49 U.S.C. § 3102(b)(1) and (2).” 43 Pa. Cons. Stat. Ann.
§ 333.105(b)(7).

An employee is exempt from the FLSA and PMWA overtime provisions by virtue of the

Motor Carrier Act exemption if (1) the employee is employed by a carrier subject to the

 

at *1 (D.N.J. Mar. 6, 2013) (citing Pignataro vy. Port Auth., 593 F.3d 265, 268 (3d Cir. 2010)).
“On a Rule 12(b)(6) motion, an affirmative defense ... is appropriately considered only if it
presents an insuperable barrier to recovery by the plaintiff.” Jd. (quoting Flight Sys., Inc., v.
Electronic Data Sys. Corp., 112 F.3d 124, 127 (3d Cir. 1997)). Accepting the well-pleaded
allegations in the Complaint as true, as one must at this motion to dismiss stage, it is clear that
the Motor Carrier Act exemption presents an insuperable barrier to recovery for Plaintiffs.
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 8 of 40

jurisdiction of the MCA, and (2) the employee is “engage[d] in activities of a character directly
affecting the safety of operation of motor vehicles in the transportation on the public highways of
passengers or property in interstate or foreign commerce.” See 29 C.F.R. 782.2. In this case,
both elements are met categorically as a matter of law.

i. UPS is a carrier subject to the jurisdiction of the Motor Carrier Act.

To qualify as a motor carrier subject to the MCA’s jurisdiction, a motor carrier must
(1) provide motor vehicle transportation for compensation, 49 U.S.C. § 13102(14); and (2)
transport passengers or property in interstate commerce, 49 U.S.C. § 13501. Courts routinely
hold that package delivery companies, including specifically UPS, are motor carriers subject to
the jurisdiction of the MCA. See e.g., Buckner v. UPS, No. 5:09-CV-411-BR, 2012 U.S. Dist.
LEXIS 63711, at *12 (E.D.N.C. May 7, 2012) (The court first finds that UPS clearly qualifies as
a motor carrier under the MCA because it transports commodities for compensation.”);
Shoemaker y. United Parcel Serv., Inc., No. 1:10-CV-185-EJL-CWD, 2011 U.S. Dist. LEXIS
24000, at *23 (D. Idaho Feb. 10, 2011) (“UPS unquestionably provides the transportation of
property in interstate commerce, and therefore UPS is subject to DOT regulations.”); Smith v.
United Parcel Serv., Inc., 890 F. Supp. 523, 529 (D. W. Va. 1995) (finding that UPS drivers are
exempt from the FLSA under the Motor Carrier Exemption); see also e.g, Tidd v. Adecco USA,
Inc., No. 07-11214-GAO, 2008 U.S. Dist. LEXIS 69825, at *12 (D. Mass. Sep. 17, 2008)
(“FedEx uses ‘commercial motor vehicles’ to transport property in interstate commerce ... and is
therefore a ‘motor carrier’ ... as to whose employees the Secretary of Transportation has the
power to prescribe requirements for maximum hours of service.... Accordingly, the Motor
Carrier Act Exemption applies, 29 U.S.C. § 213(b)(1), and the plaintiffs’ claims under the FLSA

are foreclosed.”).
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 9 of 40

The allegations in the Complaint, accepted as true for purposes of this Motion, clearly
establish that UPS (1) provides motor vehicle transportation of commodities for compensation,
and (2) transports property in interstate commerce. Specifically, the Complaint alleges:

25. UPS is “the world’s largest package delivery company and a leading
global provider of specialized transportation and logistics services.” See
https://www.ups.com/us/en/about.page, last accessed on March 15, 2019.

26. UPS operates in more than 220 countries and employs more than 400,000
individuals, including drivers and driver helpers throughout the United States,

who pick-up, transport, and deliver packages and other goods to and from, among
other places, “every address in North America” using the company’s distinctly
brown delivery vans. See

https://pressroom.ups.com/pressroom/ContentDetails Viewer.page?ConceptT ype=
FactSheets&id=1426321563187-193, last accessed on March 15, 2019.

27. In 2018, UPS delivered 5.2 billion packages and documents globally and
had total revenues of $58 billion. Jd.

30. At all relevant times, UPS ... employed individuals, including Plaintiffs,
who were engaged in interstate commerce or in the production of goods for
interstate commerce or engaged in handling, receiving, selling, or otherwise

working on goods or material that have been moved in or produced for interstate
commerce.

(Compl. J] 25-30). Accordingly, as evident from the allegations in the Complaint, UPS is a
motor carrier subject to the jurisdiction of the Motor Carrier Act.

ii. Plaintiffs were engaged in activities affecting the safety of operation of motor
vehicles.

It is axiomatic that driving is an activity that directly affects the safety of operation of a
motor vehicle. See Levinson v. Spector Motor Sery., 330 U.S. 649, 664 (1947) (stating that the
Commission’s (now called the DOT) jurisdiction under the MCA “undoubtedly extends to
drivers”); Morris v. McComb, 332 U.S. 422, 430 (1947)(“The drivers are full-
time drivers of motor vehicles well within the definition of that class of work by the Commission
if the work is done in interstate commerce.”); see also Benson vy. Universal Ambulance Serv.,

Inc., 675 F.2d 783, 786 (6th Cir. 1982) (“It would appear to be beyond question that the driver of

-6-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 10 of 40

a common carrier vehicle directly affects the safety of operation of that vehicle.”); Mayan v.
Rydbom Express, Inc., No. 07-2658, 2009 U.S. Dist. LEXIS 90525, at *11 (E.D. Pa. Sep. 30,
2009) (“The duties of drivers affect safety of operation ... so drivers employed by motor carriers
covered by the Motor Carrier Act are subject exclusively to the authority of the Secretary of
Transportation.”); Buckner, 2012 U.S. Dist. LEXIS 63711, at *17 (finding that UPS driver’s
employment activities “directly affect safety of operation’); Shoemaker, 2011 U.S. Dist. LEXIS
24000, at *28 (finding that UPS on-road supervisor who was an “occasional driver” engaged in
activities “directly affecting the safety of operation of vehicles”). Employees in certain non-
driving positions — including specifically driver’s helpers — also affect the safe operation of
vehicles and are subject to the MCA’s jurisdiction. See 29 C.F.R. § 782.2(b)(2) (stating that the
MCA exemption is applicable to those employees “whose work involves engagement in
activities consisting wholly or in part of a class of work which is defined: (i) As that of a driver,
driver’s helper, loader, or mechanic”). Under the FLSA regulations, a “driver’s helper” is
defined as “an employee other than a driver, who is required to ride on a motor vehicle when it is
being operated in interstate or foreign commerce.” 29 C.F.R. § 782.4(a).

The Complaint unequivocally states that Plaintiffs Szewczyk and Dones-Cruz were
drivers of the brown UPS package cars. (Compl. § 8 (alleging that “throughout his employment
with Defendant Plaintiff Szewezyk was a driver of a brown delivery truck performing pick-ups,
transfers, and deliveries of packages”), § 14 (alleging same for Plaintiff Dones-Cruz)). The
Complaint also alleges that Plaintiff Rucker was a “driver helper working in a brown delivery
truck assisting in the pick-up, transfer and delivery of packages.” (Compl. § 20). Accordingly,
as evident from the allegations in the Complaint and the applicable regulations, Plaintiffs were

engaged in activities affecting the safety of operation of motor vehicles.
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 11 of 40

iti. Plaintiffs were engaged in activities affecting interstate commerce.

Where the employee’s activities constitute part of a continuous movement of property
across state lines, the interstate commerce requirement of the MCA exemption is met. See 29
C.F.R. § 782.7(b)(1). This is true even when the employee’s activities take place solely within a
single State. See id. (“Transportation within a single State is in interstate commerce within the
meaning of the [FLSA] where it forms a part of a “practical continuity of movement’ across State
lines from the point of origin to the point of destination.”); Mazzarella v. Fast Rig Support, LLC,
823 F.3d 786, 791 (3d Cir. 2016) (citing Bilyou v. Dutchess Beer Distribs., Inc., 300 F.3d 217,
219-20 (2d Cir. 2002) (holding that MCA exemption applied to drivers of distributor where
distributor brought beverages into New York from out of state, then had drivers deliver the
beverages to customers solely within the state)); Shoemaker, 2011 U.S. Dist. LEXIS 24000, at
*23 (“UPS package car drivers, even though they may be driving intrastate, are involved in
interstate commerce because they are on the last leg of the package’s journey from its original
destination to its final delivery place.”’).

In the Complaint, Plaintiffs allege that UPS employs drivers and driver helpers, including
Plaintiffs, throughout the United States “who pick-up, transport, and deliver packages and other
goods to and from, among other places, ‘every address in North America’ using the company’s
distinctly brown delivery vans.” (Compl. § 26). Moreover, Plaintiffs expressly allege that UPS
employs individuals, “including Plaintiffs, who were engaged in interstate commerce or in the
production of goods for interstate commerce or engaged in handling, receiving, selling, or
otherwise working on goods or material that have been moved in or produced for interstate
commerce.” (Compl. § 30). Therefore, as evident from the allegations in the Complaint, it is

undisputed that Plaintiffs were engaged in activities affecting interstate commerce.
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 12 of 40

Accordingly, accepting the well-pleaded allegations in the Complaint as true for purposes
of this Motion, it is clear that the Motor Carrier Act exemption presents an insurmountable
barrier to recovery for Plaintiffs’ FLSA and PMWA claims. As such, these claims should be
dismissed.

3. Plaintiffs’ Pennsylvania WPCL Claim (Count IV) Is Preempted By Federal Labor
Law.

The Complaint fails to state a claim upon which relief can be granted under the WPCL,
43 Pa. Cons. Stat. § 260.3(a), because any such claim is preempted by the LMRA. The WPCL
provides a civil remedy for employees to recover unpaid wages from their employers. 43 Pa.
Cons. Stat. § 260.9a(b). The WPCL does not, however, create a general right to compensation.
De Asencio v. Tyson Foods, Inc., 342 F.3d 301, 309 (3d Cir. 2003) (citing Antol v. Esposto, 100
F.3d 1111, 1117 (3d Cir. 1996)). Instead, it simply “provides a statutory remedy when the
employer breaches a contractual obligation to pay earned wages.” /d. (quoting Antol, 100 F.3d at
1117); Kafando v. Erie Ceramic Arts Co., 2000 PA Super 377, 764 A.2d 59, 61 (Pa. Super. Ct.
2000) (“The WPCL does not create an employee’s substantive right to compensation; rather, it
only establishes an employee’s right to enforce payment of wages and compensation to which an
employee is otherwise entitled by the terms of an agreement.”). The contract between the parties
governs in determining whether specific wages are actually owed. Jd. Thus, in order to survive
a motion to dismiss under Rule 12(b)(6), a plaintiff bringing a WPCL claim must allege a
contractual right to claimed wages. Rosario v. First Student Mgmt. LLC, 247 F. Supp. 3d 560,
568 (E.D. Pa. 2017).

Additionally, it is well established that “when resolution of a state-law claim is
substantially dependent upon analysis of the terms of an agreement made between the parties in a

labor contract, that claim must either be treated as a § 301 claim [under the LMRAJ. . . or
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 13 of 40

dismissed as pre-empted by federal labor-contract law.” Allis-Chalmers Corp. v. Lueck, 471
U.S. 202, 220 (1985). This preemption rule is well-established and ensures that federal law will
be the basis for interpreting collective bargaining agreements. Lingle v. Norge Div. Of Magic
Chef, Inc., 486 U.S. 399, 405-06, 409 (1988).

In the context of the WPCL, the Third Circuit Court of Appeals has expressly held that
the WPCL “is preempted by the Labor Management Relations Act and the National Labor
Relations Act” where there is a collective bargaining agreement involved. See, e.g. Antol, 100
F.3d at 1121. Indeed, federal courts in Pennsylvania routinely dismiss WPCL claims on this
basis. See e.g., Rosario, 247 F. Supp. 3d at 569 (granting motion to dismiss: “As explained
above, a WPCL claim necessarily requires the existence of a contract. It only follows that when
the contract relied upon to support a WPCL claim is a CBA, that claim is preempted by § 301 of
the LMRA.”); Hughes v. UPS, No. 14-3822, 2015 U.S. Dist. LEXIS 28219, at *12 (E.D. Pa.
Mar. 6, 2015) (granting motion to dismiss: “Supreme Court precedent unequivocally instructs us
to resolve disputes concerning collectively bargained labor agreements pursuant to federal labor
law rather than state law.”); Andrako v. U.S. Steel Corp., No. 07-1629, 2008 U.S. Dist. LEXIS
37617, at *23 (W.D. Pa. May 8, 2008) (“[E]ven though Plaintiff's WPCL claim may not turn on
an interpretation of a disputed provision in the CBA, it is squarely based on the CBA and,
therefore, is preempted.”); Townsend v. BC Nat. Chicken LLC, Civil Action No. 06-4317, 2007
U.S. Dist. LEXIS 8282, at *17 (E.D. Pa. Feb. 2, 2007) (granting motion to dismiss: “§ 301 of the
LMRA completely preempts the WPCL whenever a collective-bargaining agreement is at
issue.”); Local Union No. 98, IBEW vy. Morris, No. 04-1988, 2004 U.S. Dist. LEXIS 13156, at
*11 (E.D. Pa. July 9, 2004) (“We will grant the motion to dismiss the WPCL cause of action for

failure to state a claim because it is preempted by and thus is not viable under federal law.”).

-10-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 14 of 40

In Paragraph 187 of the Complaint, Plaintiffs allege:

Upon information and belief, the hourly rate for the wages owed to Plaintiffs

Szewezyk and Dones-Cruz and the members of the PA Delivery Driver Class is

set by Defendant, which has entered into collective bargaining agreements with

organized labor.
(Compl. { 187). Despite acknowledging the “collective bargaining agreements” which establish
the “hourly rate for the wages owed to Plaintiffs,” Plaintiffs also allege that “wage rates and
other terms and conditions of their employment ... are orally agreed upon with Defendant,” and
that such oral agreement “constituted an enforceable contract for the provision and payment of
services.” (Compl. ff 78-79). These conflicting allegations necessarily involve an examination
and interpretation of the referenced collective bargaining agreements.” The collective bargaining
agreements expressly set forth the Plaintiffs’ right to payment of wages: “All employees covered

by this Agreement shall be paid for all time spent in service of the Employer.” (CBA, Art. 17).

Moreover, Article 6, Section 1 of the applicable collective bargaining agreements prohibits and

 

2 Relevant portions of the collective bargaining agreements in effect during the time period

relevant to Plaintiffs’ claims, which establish the right to payment of wages, are attached hereto
as Exhibits 1 and 2 to the Declaration of Craig Holmes (hereinafter cited to as (CBA, Art. _)).
The Court may consider the CBA in deciding this Motion. See Rosario, 247 F. Supp. 3d at 568
n.10 (“I may consider the CBA produced by defendants.”) (citing Rogan v. Giant Eagle, Inc.,
113 F. Supp. 2d 777, 780-81 (W.D. Pa. 2000) (“[A] plaintiff's failure to attach or cite documents
explicitly relied on or integral to the complaint does not preclude the court, when considering a
motion to dismiss, from reviewing the text of these extrinsic documents.”), aff'd, 276 F.3d 579
(3d Cir. 2001); In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125, 133 n.7 (3d Cir. 2016)
(“In deciding motions under Rule 12(b)(6), courts may consider ‘document{[s] integral to or
explicitly relied upon in the complaint,’ .. . or any ‘undisputedly authentic document that a
defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims are based on the
document’”)); see also Hughes, 2015 U.S. Dist. LEXIS 28219, at *8 (rejecting plaintiffs’
argument that defendants could not attach a copy of the CBA to their motion to dismiss on the
basis that it would be improper to “deny Defendants the right to rely upon the very CBA that
forms the basis of [the plaintiffs’] relationship with their employer, and that forms the basis of
each of their claims. Defendants’ attachment of the CBA to their Motions to Dismiss, and their
reliance upon the CBA, is perfectly proper”).

-11-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 15 of 40

voids any contracts between UPS and any individual employee which conflict with any
provisions of the CBA:
Employer agrees not to enter into, or attempt to enter into, any agreement or
contract with its employees, either individually or collectively, or to require or
attempt to require employees to sign any document, either individually or

collectively, which in any way conflicts with the provisions of this Agreement.
Any such Agreement or document shall be null and void.

(CBA, Art. 6). Because Plaintiffs’ WPCL is based squarely on the terms of the collective
bargaining agreement, or at the very least requires interpretation of the collective bargaining
agreement in light of the alleged oral agreement, Plaintiffs’ WPCL claim is preempted by the
LMRA.

4. Plaintiffs Szewczyk’s FLSA Retaliation Claim (Count V) Fails To State A Claim
Because There Is No Protected Activity Or Adverse Action.

Plaintiff Szewczyk separately claims that he was retaliated against after requesting
payment for alleged off-the-clock work. To state a prima facie claim of retaliatory
discrimination under the FLSA, a plaintiff must plead that (1) he engaged in protected activity,

(2) the employer took an adverse employment action against him, and (3) there was a causal link

 

3 Additionally, any argument that the preempted WPCL claim should proceed as a hybrid
§ 301/fair representation LMRA claim also fails for several reasons. Any such claim is barred
because the Complaint is devoid of any factual allegations suggesting that the Plaintiffs
exhausted the grievance and arbitration remedies set forth in the collective bargaining agreement.
See DelCostello v. Int'l Bhd. of Teamsters, 462 U.S. 151, 163-64 (1983) (holding that an
employee is first required to “attempt to exhaust any grievance or arbitration remedies provided
in the collective bargaining agreement”). Moreover, as to Plaintiffs Szewczyk and Dones-Cruz,
the complaint clearly was not filed within the applicable six-month limitations period. See id. at
172 (holding that the applicable statute of limitations for § 301 hybrid claims is six months).
Furthermore, the complaint contains no facts showing that the union breached its duty of fair
representation to the Plaintiffs or that UPS breached the collective bargaining agreement. See
Chauffeurs, Teamsters & Helpers, Local No. 391 v. Terry, 494 U.S. 558, 569 (1990)
(“Respondent must prove both that [the employer] violated § 301 by breaching the collective-
bargaining agreement and that the Union breached its duty of fair representation.”).
Accordingly, Plaintiffs have not and cannot state a hybrid § 301/duty of fair representation claim
under the LMRA.

-12-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 16 of 40

between the plaintiff's protected action and the employer’s adverse action. Marra v. Phila.
Hous. Auth., 497 F.3d 286, 300 (3d Cir. 2007).

i. —- Plaintiff’s allegations are insufficient to establish that he encaged in any
protected activity.

 

As to the first prong of the prima facie face, an employee engages in protected activity
when “he has filed any complaint or instituted or caused to be instituted any proceeding under or
related to [the FLSA].” 29 U.S.C. § 215(a)(3). The Circuit Courts of Appeal are split as to
whether internal complaints are protected activity under the FLSA. Edwards v. A.H. Cornell &
Son, Inc., 610 F.3d 217, 224 n.8 (3d Cir. 2010) (surveying cases). The Third Circuit has not
expressly decided whether informal complaints to employers are protected activity. Jd. at 224
(“There is a circuit split on this issue, which we have not yet joined.”). The Third Circuit has,
however, cited the majority approach in dicta. Brock v. Richardson, 812 F.2d 121, 124 (3d Cir.
1987). District Courts, taking Brock as a cue, generally have found that making an informal
complaint to an employer may qualify as protected activity for purposes of setting forth a
retaliation claim under the FLSA. However, even under this interpretation, “[t]o fall within the
scope of the antiretaliation provision, a complaint must be sufficiently clear and detailed for a
reasonable employer to understand it, in light of both content and context, as an assertion of
rights protected by the statute and a call for their protection.” Kasten v. Saint-Gobain
Performance Plastics Corp., 563 U.S. 1, 14 (2011). That is, “‘not all amorphous expressions of
discontent’ constitute complaints within the meaning of the statute.” Vargas v. Gen. Nutrition
Ctrs., Inc., No. 10-867, 2011 U.S. Dist. LEXIS 1155, at *21 (W.D. Pa. Jan. 6, 2011) (explaining
that there must be “some overt form of protest”) (citing Lambert v. Ackerley, 180 F. 3d 997,
1007-1008 (9th Cir. 1999); Hardwick v. Complete Skycap Servs., 247 F. App’x 42 (9th Cir.

2007) (finding that complaints about salaries and tipping system without suggestions that the

-13-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 17 of 40

employer had violated the law in any way did not constitute complaints within the meaning of
the statute); Valerio v. Putnam Assocs., Inc., 173 F.3d 35, 44-45 (Ist Cir. 1999) (finding that
“abstract grumblings,” i.e., “concerns and comments [that] are too generalized and informal to
constitute “complaints” will not suffice)). The Third Circuit has held, in the Title VII context,
that “[a] general complaint of unfair treatment is insufficient to establish protected activity,”
Curay-Cramer v. Ursuline Acad. of Wilmington, Del., Inc., 450 F.3d 130, 135 (3d Cir, 2006),
and “complaints must be specific enough to notify management of the particular type of
discrimination at issue in order to constitute protected activity,” Sanchez v. SunGard Availability
Servs. LP, 362 F. App'x 283, 288 (3d Cir. 2010).

In the Complaint, Plaintiff Szewezyk fails to allege that he made a clear and detailed
complaint to UPS that the Company could reasonably perceive as an assertion of rights protected
by FLSA. Plaintiffs sole allegation setting forth his alleged protective activity states merely that
he “approached his manager and requested that [UPS] pay him the compensation he was owed
for working off-the-clock.” (Compl. J 107). Accordingly, without factual allegations of an overt
complaint to UPS about the Company’s overtime policies or practices, the claim of retaliation
must fail.

ii. Plaintiff's allegations are insufficient to establish that he suffered an
adverse action.

Under the second prong of the prima facie case, retaliatory conduct rises to the level of a
materially adverse action if the conduct alters the “employee’s compensation, terms, conditions
or privileges of employment, deprives him or her of employment opportunities, or adversely
affects his or her status as an employee.” Robinson v. City of Pittsburgh, 120 F.3d 1286, 1300

(3d Cir. 1997).

-14-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 18 of 40

In the Complaint, Plaintiff Szewezyk acknowledges that he voluntarily “resigned his
employment at UPS.” (Compl. J 110). Accordingly, without any allegation that Szewezyk
endured a materially adverse action, his claim of retaliation must fail.

B. Plaintiff Rucker’s Claim (Count II) Must Be Dismissed For Lack Of Personal Jurisdiction
Over UPS.

1. Motion To Dismiss Standard Under Fed. R. Civ. P. 12(b)(2).

When the Court’s jurisdiction is challenged by a defendant, it is the plaintiff's burden to
prove, by “affidavits or other competent evidence that jurisdiction is proper.” Dayhoff Inc. v.
HJ. Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996). Initially, a plaintiff only needs to establish a
prima facie case for personal jurisdiction. However, “once the defendant raises the question of
personal jurisdiction, the plaintiff bears the burden to prove, by a preponderance of the evidence,
facts sufficient to establish jurisdiction.” Carteret Sav. Bank, F_A. v. Shushan, 954 F.2d 141, 146
(3d Cir. 1992).

A federal district court generally applies the law of the state in which it sits for purposes
of assessing personal jurisdiction. See Fed. R. Civ. P. 4(k)(1)(A). Pennsylvania courts may
exercise two types of in personam jurisdiction over a non-resident defendant: general jurisdiction
and specific jurisdiction. See 42 Pa. C.S. § 5301 (general jurisdiction) and 42 Pa. C.S. § 5322
(specific jurisdiction); see also Bristol-Myers Squibb Co., 137 S. Ct. at 1779-80 (“Since our
seminal decision in /nternational Shoe, our decisions have recognized two types of personal
jurisdiction: “general” (sometimes called “all-purpose”) jurisdiction and “specific” (sometimes
called “case-linked” jurisdiction.”). The exercise of either type of personal jurisdiction over a
non-resident defendant must be consistent with the Due Process Clause of the United States

Constitution.

-15-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 19 of 40

2. UPS Is Not Incorporated In Nor Does It Have Its Principal Place Of Business In
Pennsylvania, And Is Not Subject To General Personal Jurisdiction In This Court.

In Daimler AG v. Bauman, 134 S. Ct. 746, 749 (2014), the United States Supreme Court
clarified the circumstances under which courts can exercise general jurisdiction over corporate
defendants. Under Daimler, except in rare and exceptional circumstances‘, there can be no
general jurisdiction over a defendant corporation unless that entity is either incorporated in or has
a principal place of business in the forum state. Jd. at 760-761; accord Barth v. Walt Disney
Parks & Resorts U.S., Inc., see also 697 F. App’x 119, 119-20 (3d Cir. 2017); Allaham v.
Naddaf, 635 F. App’x 32, 38-39 (3d Cir. 2015). Federal district courts in Pennsylvania have
consistently applied Daimler to limit or dismiss cases for lack of general jurisdiction. See e.g.,
Bar-Ray Prods., Inc. v. Infab Corp., 2014 U.S. Dist. LEXIS 156704, at *9 (M.D. Pa. 2014)
(concluding that a “continuous and systematic course of business in Pennsylvania” was “not
enough”); Flynn v. Hovensa, LLC, 2014 U.S. Dist. LEXIS 90703, at *11-12 (W.D. Pa. 2014)
(finding no general jurisdiction over a defendant who owns several stores in the forum state, but
is not incorporated and does not have its principal place of business there); accord Roy v. FedEx
Ground Package Sys., 353 F. Supp. 3d 43, 54 (D. Mass. 2018) (“Because FedEx Ground is a
Delaware corporation with its principal place of business in Pennsylvania, there is no dispute that
Massachusetts courts do not have general jurisdiction.”’).

In their Complaint, Plaintiffs allege that UPS is incorporated under the laws of Delaware

and maintains its headquarters in Atlanta, Georgia. (Compl. ¢ 24). The Complaint also

 

4 The Supreme Court points to Perkins v. Benguet Consol. Mining Co., 342 U. 8S. 437
(1952), as the “textbook” example of a case where exceptional circumstances warranted
exercising general jurisdiction over a defendant corporation that was not incorporated nor had its
principal place of business in the forum. “In Perkins, war had forced the defendant corporation’s
owner to temporarily relocate the enterprise from the Philippines to Ohio. ...Because Ohio then
became “the center of the corporation’s wartime activities ... suit was proper there.” BNSF Ry.
v. Tyrrell, 137 8. Ct. 1549, 1558 (2017).

-16-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 20 of 40

references two UPS “facilities” located in West Chester and Philadelphia, where Plaintiffs
Szewezyk and Dones-Cruz worked, respectively. (dd. at §{ 7, 13). Lastly, the Complaint alleges
that “UPS regularly conducts business from locations in this district, including in West Chester
and Philadelphia, and upon information and belief employs hundreds of delivery drivers and
driver helpers in Pennsylvania.” (/d. at § 37).

In light of Daimler and its progeny, these allegations are insufficient to establish that
UPS is “at home” and subject to general jurisdiction in Pennsylvania. UPS is neither
incorporated nor headquartered in Pennsylvania. While, according to the Complaint, UPS
operates at least two facilities in Pennsylvania and regularly conducts business within the state,
these are not the type of “exceptional” circumstances that support the exercise of general
jurisdiction over UPS in this State. To the contrary, this is precisely the type of continuous and
systematic course of business in a forum state that has been determined to be inadequate to
support general jurisdiction. A holding otherwise would be “unacceptably grasping,” potentially
expose UPS to general jurisdiction in every State, and violate due process. See Daimler, 571
U.S. at 138, n.19 (“It is one thing to hold a corporation answerable for operations in the forum
State . . . quite another to expose it to suit on claims having no connection whatever to the forum
State.”).

3. The Conduct Alleged Lacks The Requisite Connection To Pennsylvania To
Establish Specific Personal Jurisdiction Over UPS In This Court.

To exercise specific jurisdiction over a defendant, a court must conclude that the

6G

defendant’s “suit-related conduct” creates a substantial connection with the forum State. Walden
v. Fiore, 571 U.S. 277, 284 (2014). That is, the court must find a substantial relationship

between the forum, the defendant, and the particular plaintiff's claim, so that it is “reasonable” to

-17-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 21 of 40

call the defendant into that court to defend against that claim. World-Wide Volkswagen Corp. v.
Woodson, 444 U.S. 286, 292 (1980).

In Bristol-Myers Squibb Co., the Supreme Court recently applied these settled principles
in a case involving multiple plaintiffs and reaffirmed that the court must find specific personal
Jurisdiction with respect to each plaintiff's claim. 137 S. Ct. 1773. In that case, 86 California
residents and 592 plaintiffs from other States sued Bristol-Meyers Squibb in California, alleging
injuries from taking the drug Plavix. /d. at 1778. The nonresident plaintiffs did not allege any
connections with California: They “were not prescribed Plavix in California, did not purchase
Plavix in California, did not ingest Plavix in California, and were not injured by Plavix in
California.” Jd at 1781. Regardless, the California Supreme Court upheld the state court’s
assertion of specific jurisdiction over the nonresidents’ claims on the theory that the
nonresidents’ claims were “similar in several ways” to the claims of the California residents (for
which there was specific jurisdiction). Jd at 1778-79. The United States Supreme Court
reversed. In so ruling, the Court found no “adequate link between the State and the nonresidents’
claims.” Jd. at 1781. The fact that “other plaintiffs” (the resident plaintiffs) “were prescribed,
obtained, and ingested Plavix in California — and allegedly sustained the same injuries as did the
nonresidents — does not allow the State to assert specific jurisdiction over the nonresidents’
claims.” Jd. The defendant must have a sufficient relationship to the forum with respect to each
plaintiffs claim; the fact that the defendant has the necessary relationship with respect to some
plaintiffs’ claims is not sufficient. Jd “What is needed — and what is missing here — is a
connection between the forum and the specific claims at issue.” Jd. at 1781.

Like the non-resident plaintiffs in Bristol-Myers Squibb, Plaintiff Rucker has not alleged,

and cannot establish, that UPS conducted any activity in Pennsylvania that gives rise to her

-18-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 22 of 40

FLSA claim. Plaintiff Rucker is a resident of Maryland. At all relevant times, she worked for
UPS in Dulles, Virginia “assisting in the pick-up, transfer, and delivery of packages in Virginia.”
(Compl. §] 19-20). She does not allege any conduct on behalf of UPS which occurred in
Pennsylvania that gives rise to her FLSA claim for unpaid overtime wages. In the absence of
any connection between Pennsylvania and Plaintiff Rucker’s FLSA claim, this Court cannot
exercise specific jurisdiction over UPS as to that claim.

Accordingly, as to Plaintiff Rucker’s claim, the Court does not have personal jurisdiction
over UPS, and Rucker’s Complaint must be dismissed pursuant to Fed. R. Civ. P. 12(b)(2).

III. CONCLUSION

For the reasons set forth above, Plaintiffs’ claims against UPS fail to state a claim upon
which relief may be granted and fail to meet the requirements for personal jurisdiction in
Pennsylvania. Consequently, this action must be dismissed with prejudice pursuant to Federal
Rules of Civil Procedure 12(b)(2) and 12(b)(6). Accordingly, UPS respectfully requests that the

Court grant its Motion to Dismiss, dismissing all claims against UPS with prejudice.

-19-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 23 of 40

Respectfully submitted this 16th day of May, 2019.

s/ James T. Moughan

 

James T. Moughan
BENNETT BRICKLIN &
SALTZBURG LLC

1601 Market Street, 16" Floor
Philadelphia, PA 19103-2326
Telephone: (215) 665-3402
moughan‘q@)bbs-law.com

R. Steve Ensor (admitted pro hac vice)
Alexandra G. Barnett (admitted pro hac vice)
ALSTON & BIRD LLP

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Telephone: (404) 881-7000
alex.barnett(@alston.com
steve.ensor(@alston.com

Attorneys for Defendant United Parcel
Service, Inc.

-20-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 24 of 40

CERTIFICATE OF SERVICE
I hereby certify that the foregoing was filed using the CM/ECF system, which will
automatically provide notice to the following attorneys of record by electronic means:
Jason Conway

Daniel C. Levin
William T. Wilson

58/ James T. Moughan

 

James T. Moughan
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 25 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TODD SZEWCZYK, JUAN DONES-
CRUZ, and KIMBERLY RUCKER, on
behalf of themselves and all others similarly
situated,

Plaintiffs, Civil Action No, 2:19-cv-01109-JP
V.

UNITED PARCEL SERVICE, INC.,

Defendant.

Smee Smee Se” Mee! eet Nel Se ate el ee ee ee!

DECLARATION OF CRAIG HOLMES

L, Craig Holmes, declare as follows:

i. Lam over 18 years of age and competent to make this Declaration. The statements
in this Declaration are based upon my personal knowledge and I give this Declaration freely and
voluntarily for use in connection with the above referenced action.

2. 1am currently employed by United Parcel Service, Inc., referred to herein as “UPS”
or the “Company,” as an attorney in the Company’s Legal Department.

3. Through my work as an attorney in UPS’s Legal Department, | am involved in the
Company’s labor and employment matters and have been on UPS’s Negotiating Committee related
to negotiating the Company’s collective bargaining agreements with the Teamsters.

4. Attached hereto as Exhibit | is a true and correct copy of portions of the National
Master United Parcel Service Agreement, the collective bargaining agreement between UPS and
the Teamsters, which was effective for the period of August 1, 2013 through July 31, 2018.

5. Attached hereto as Exhibit 2 is a true and correct copy of portions of the National

UM
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 26 of 40

Master United Parcel Service Agreement, the collective bargaining agreement between UPS and
the Teamsters, which is effective for the period of August 1, 2018 through July 31, 2023
I declare under penalty of perjury that the foregoing is true and correct.

Executed this 16th day of May, 2019

 

bo
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 27 of 40

EXHIBIT 1
Case 2:19-cv-01109-JP Documen t10 Filed 05/16/19 Page 28 of 40

 

 

NATIONAL MASTER
UNITED PARCEL SERVICE
AGREEMENT

For The Period August 1, 2013
through July 31, 2018

 

 
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 29 of 40

PFE PR ERE WNP CIE

CPri1rbe Fe FREER CETFVINnE FX FEEN EP

FUL Uc rorue.

PUUUSL I, 4UIO LE IFULUT ULIyY JI, 2UI0

covering:

operations in, between and over all of the states, territories, and
possessions of the United States and operations into and out of all
contiguous territory. The UNITED PARCEL SERVICE, INC., an
Ohio Corporation, and a New York Corporation, in their Common
Carrier Operations hereinafter referred to as the “Employer,” and
the TEAMSTERS UNITED PARCEL SERVICE NATIONAL
NEGOTIATING COMMITTEE representing Local Unions affiliat-
ed with the INTERNATIONAL BROTHERHOOD OF TEAM-
STERS, and Local Union No. which Local Union is affil-
iated with the INTERNATIONAL BROTHERHOOD OF TEAM-
STERS, agree to be bound by the terms and conditions of this
Agreement. United Parcel Service Cartage Services, Inc. (“CSI”)
and UPS Latin America, Inc. is also a party to this Agreement as
specified in the Freight Pickup & Delivery Supplemental
Agreement (“P&D Supplement”) and Challenge Air Cargo
Supplement, respectively.

FPF PINBE §. FAP TIES §IN IPE FX FEEN EP

The Employer and the Union adopt this Article and enter into this
Agreement with a mutual intent of preserving and protecting work
and job opportunities for the employees covered by this Agreement.
No bargaining unit work will be subcontracted, transferred, leased,
assigned or conveyed except as provided in this Agreement.

SCUuUucst GF. PEIGLULI S LUVETEY

The execution of this Agreement on the part of the Employer shall
cover all employees of the Employer in the bargaining unit at any
existing centers, new centers, new trailer repair shops, new air hubs
and gateway operations, new buildings, and any other new opera-

-l-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 30 of 40

Fr imwee J

tions of the Employer within the jurisdiction of the Local Union sig-
natory to this Agreement as determined or may be determined by
the International Brotherhood of Teamsters, with regard to wages,
hours and other conditions of employment.

SCULILET 4.01 BILYSCES LUVETEYL

Employees covered by this Agreement shall be construed to mean,
where already recognized, feeder drivers, package drivers, sorters,
loaders, unloaders, porters, office clerical, clerks, mechanics, main-
tenance personnel (building maintenance), car washers, United
Parcel Service employees in the Employer’s air operation, and to
the extent allowed by law, employees in the export and import oper-
ations performing load and unload duties, and other employees of
the Employer for whom a signatory Local Union is or may become
the bargaining representative. Employees of CSI and UPS Latin
America, Inc. are also covered by this Agreement as specified in
the P&D Supplement and the Challenge Air Cargo Supplement,
respectively.

In addition, effective August 1, 1987, the Employer recognized as
bargaining unit members clerks who are assigned to package center
operations, hub center operations, and/or air hub operations whose
assignment involves the handling and progressing of merchandise,
after it has been tendered to United Parcel Service to effectuate
delivery. These jobs cover: package return clerks, bad address
clerks, post card room clerks, damage clerks, rewrap clerks, and
hub and air hub return clerks. This Agreement also governs the clas-
sifications covered in Article 39 - Trailer Repair Shop. Effective no
later than February 1, 2003 the Employer recognizes as bargaining
unit members FDC/ODC clerks, international auditors, “smart
label” clerks and revenue auditors who work in the operations
facilities.

SCCULILE OQ. LIGE SITE CIV BOS yY PIlIG UE TE LEIESL

This Agreement shall be binding upon the parties hereto, their suc-
cessors, administrators, executors and assigns. In the event an entire
operation, or portion thereof, or rights only, are sold, leased, trans-
ferred or taken over by sale, transfer, lease, assignment, receiver-
ship or bankruptcy proceedings, such operation or use of such rights

-2-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 31 of 40

PFrrinbe ft

shall continue to be subject to the terms and conditions of this
Agreement, for the life thereof.

On the sale, transfer or lease of an individual run or runs, or rights
only, the specific provisions of this Agreement shall prevail. It is
understood by this Section that the parties hereto shall not sell, lease
or transfer such run or runs or rights to a third (3rd) party to evade
this Agreement.

In the event the Employer fails to require the purchaser, the trans-
feree, or lessee to agree to assume the obligations of this
Agreement, the Employer (including partners thereof) shall be
liable to the Local Union and to employees covered for all damages
(including but not limited to monetary damages) sustained as a
result of such failure to require assumption of the terms of this
Agreement until its expiration date, but shall not be liable after the
purchaser, the transferee or lessee has agreed to assume the obliga-
tions of this Agreement. The Employer shall give notice of the exis-
tence of this Agreement to any purchaser, transferee, lessee,
assignee, etc., of the operation covered by this Agreement or any
part thereof, including rights only. Such notice shall be in writing
with a copy to the Local Union, at the time the seller, transferor, or
lessor executes a contract or transaction as herein described. The
Teamsters United Parcel Service National Negotiating Committee
and Local Unions involved shall also be advised of the exact nature
of the transaction, not including financial details.

Se CULILI 4.

The Employer agrees that it will be a violation of this Section if it,
any affiliate, or any other entity under its control enters into a busi-
ness so as to duplicate the Employer’s common carrier operations
as defined in Article 1 in any area. Affiliate for purposes of this
Section means any entity which is owned, managed or controlled by
the Employer or its parent. This Section will also cover an entity if
the Employer or its parent maintains the ultimate right to control or
approve a decision by such entity.

The Employer will be financially responsible for all losses resulting
from a violation of this Section.

-3-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 32 of 40

PF IV hLe vu

future buildings. The Employer further agrees to provide separate
toilet and changing facilities for male and female employees in all
present and future UPS buildings which have more than fifteen (15)
drivers.

The Employer shall implement procedures designed to ensure pri-
vacy for all employees when using facilities in UPS buildings with
fifteen (15) or fewer drivers.

Such toilet facilities will be equipped with proper ventilation
devices and shall be heated as climatic conditions shall warrant.

The Employer agrees to provide lockers for those employees who are
required to change into a uniform or take a lunch period. All other
employees will be provided a suitable area for keeping personal items
and clothes. Assigned lockers will not be opened by the Employer
unless either the employee or a Union representative is present.

Where the Employer and the Union agree that the local water is not
suitable for drinking, the Employer will provide bottled drinking water.

Fr FINLE U,

SSCULILT FL. RAUG LUE WGUlL AF LICH Cts

Except as may be otherwise provided in this Agreement, the
Employer agrees not to enter into, or attempt to enter into, any
agreement or contract with its employees, either individually or col-
lectively, or to require or attempt to require employees to sign any
document, either individually or collectively, which in any way
conflicts with the provisions of this Agreement. Any such
Agreement or document shall be null and void. Any such agreement
or document may not be placed in an employee’s file or used by the
Employer as a basis for discipline or used in connection with any
disciplinary proceeding, nor may any such agreement or document
nor the contents thereof be divulged to any person or entity.

In addition, the Company will not discipline an employee for refus-

ing to sign any Company form related to the principle of a fair day’s
work unless the signing is required by law or by this Agreement.

-15-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 33 of 40

FF IINLE 10

2. Adoption, or placement for foster care;

3. To care for a spouse, child, or parent of the employee due to a
serious health condition;

4. A serious health condition of the employee.

The employee’s seniority rights shall continue as if the employee
had not taken leave under this section, and the Employer will main-
tain health insurance coverage during the period of the leave.

The Employer may require the employee to substitute accrued paid
vacation or other paid leave for part of the 12/6 week leave period.

The employee is required to provide the Employer with at least
thirty (30) days advance notice before FMLA leave begins if the
need for leave is foreseeable. If the leave is not foreseeable,
the employee is required to give notice as soon as practicable.
The Employer has the right to require medical certification
of a need for leave under this Act. In addition, the Employer has
the right to require a second (2nd) opinion at the Employer’s
expense.

The provisions of this section are in response to the Federal Act and
shall not supersede any state or local law, which provides for greater
employee rights.

FPF PINLE @8f.7FRF 1b FOF FINneg

All employees covered by this Agreement shall be paid for all time
spent in service of the Employer. Rates of pay provided for by this
Agreement shall be minimums. Time shall be computed from the
time that the employee is ordered to report for work and registers in
and until the employee is effectively released from duty. All time
lost due to delays as a result of overloads or certificate violations
involving federal, state or city regulations, which occur through no
fault of the driver, shall be paid for by the Employer.

The Employer will not allow employees to work prior to their start
time without appropriate compensation.

- 46 -
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 34 of 40

EXHIBIT 2
Case 2:19-cv-01109-JP Documen t10 Filed 05/16/19 Page 35 of 40

 

NATIONAL MASTER
UNITED PARCEL SERVICE
AGREEMENT

For The Period August 1, 2018
through July 31, 2023

 

® SES 4
Sree 13

 

 
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 36 of 40

NATIONAL MASTER
UNITED PARCEL SERVICE AGREEMENT

For the Period:
August 1, 2018 through July 31, 2023

covering:

operations in, between and over all of the states, territories, and
possessions of the United States and operations into and out of all
contiguous territory. The UNITED PARCEL SERVICE, INC., an
Ohio Corporation, and a New York Corporation, in their Common
Carrier Operations hereinafter referred to as the “Employer,” and
the TEAMSTERS UNITED PARCEL SERVICE NATIONAL NE-
GOTIATING COMMITTEE representing Local Unions affiliated
with the INTERNATIONAL BROTHERHOOD OF TEAMSTERS,
and Local Union No. which Local Union is affiliated with
the INTERNATIONAL BROTHERHOOD OF TEAMSTERS,
agree to be bound by the terms and conditions of this Agreement.
United Parcel Service Cartage Services, Inc. (“CSI’’) and UPS Lat-
in America, Inc. is also a party to this Agreement as specified in the
Freight Pickup & Delivery Supplemental Agreement (“P&D Sup-

plement’) and Challenge Air Cargo Supplement, respectively.

ARTICLE 1. PARTIES TO THE AGREEMENT

The Employer and the Union adopt this Article and enter into this
Agreement with a mutual intent of preserving and protecting work
and job opportunities for the employees covered by this Agree-
ment. No bargaining unit work will be subcontracted, transferred,
leased, assigned or conveyed except as provided in this Agreement.

Section 1. Operations Covered

The execution of this Agreement on the part of the Employer shall
cover all employees of the Employer in the bargaining unit at any
existing centers, new centers, new trailer repair shops, new air hubs
and gateway operations, new buildings, and any other new opera-
tions of the Employer within the jurisdiction of the Local Union

-l|-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 37 of 40

Article 1

signatory to this Agreement as determined or may be determined by
the International Brotherhood of Teamsters, with regard to wages,
hours and other conditions of employment.

Section 2. Employees Covered

Employees covered by this Agreement shall be construed to mean,
where already recognized, feeder drivers, package drivers, sorters,
loaders, unloaders, porters, office clerical, clerks, customer counter
clerks, mechanics, maintenance personnel (building maintenance),
car washers, United Parcel Service employees in the Employer’s air
operation, and to the extent allowed by law, employees in the ex-
port and import operations performing load and unload duties, and
other employees of the Employer for whom a signatory Local
Union is or may become the bargaining representative. Employees
of CSI and UPS Latin America, Inc. are also covered by this Agree-
ment as specified in the P&D Supplement and the Challenge Air
Cargo Supplement, respectively.

In addition, effective August 1, 1987, the Employer recognized as
bargaining unit members clerks who are assigned to package center
operations, hub center operations, and/or air hub operations whose
assignment involves the handling and progressing of merchandise,
after it has been tendered to United Parcel Service to effectuate
delivery. These jobs cover: package return clerks, bad address
clerks, post card room clerks, damage clerks, rewrap clerks, and
hub and air hub return clerks. This Agreement also governs the
classifications covered in Article 39—Trailer Repair Shop. Effec-
tive no later than February 1, 2003 the Employer recognizes as bar-
gaining unit members FDC/ODC clerks, international auditors,
“smart label” clerks and revenue auditors who work in the opera-

tions facilities.

Section 3. Transfer of Company Title or Interest

This Agreement shall be binding upon the parties hereto, their suc-
cessors, administrators, executors and assigns. In the event an en-
tire operation, or portion thereof, or rights only, are sold, leased,
transferred or taken over by sale, transfer, lease, assignment, re-
ceivership or bankruptcy proceedings, such operation or use of

_2-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 38 of 40

Article 1
such rights shall continue to be subject to the terms and conditions

of this Agreement, for the life thereof.

On the sale, transfer or lease of an individual run or runs, or rights
only, the specific provisions of this Agreement shall prevail. It is
understood by this Section that the parties hereto shall not sell,
lease or transfer such run or runs or rights to a third (3rd) party to

evade this Agreement.

In the event the Employer fails to require the purchaser, the trans-
feree, or lessee to agree to assume the obligations of this Agree-
ment, the Employer (including partners thereof) shall be liable to
the Local Union and to employees covered for all damages (includ-
ing but not limited to monetary damages) sustained as a result of
such failure to require assumption of the terms of this Agreement
until its expiration date, but shall not be liable after the purchaser,
the transferee or lessee has agreed to assume the obligations of this
Agreement. The Employer shall give notice of the existence of this
Agreement to any purchaser, transferee, lessee, assignee, etc., of
the operation covered by this Agreement or any part thereof, in-
cluding rights only. Such notice shall be in writing with a copy to
the Local Union, at the time the seller, transferor, or lessor executes
a contract or transaction as herein described. The Teamsters United
Parcel Service National Negotiating Committee and Local Unions
involved shall also be advised of the exact nature of the transaction,

not including financial details.

Section 4.

The Employer agrees that it will be a violation of this Section if it,
any affiliate, or any other entity under its control enters into a busi-
ness so as to duplicate the Employer’s common carrier operations
as defined in Article 1 in any area. Affiliate for purposes of this
Section means any entity which is owned, managed or controlled
by the Employer or its parent. This Section will also cover an entity
if the Employer or its parent maintains the ultimate right to control

or approve a decision by such entity.

The Employer will be financially responsible for all losses resulting

from a violation of this Section.

-3-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 39 of 40

Article 6

ARTICLE 6.

Section 1. Extra Contract Agreements

Except as may be otherwise provided in this Agreement, the Em-
ployer agrees not to enter into, or attempt to enter into, any agree-
ment or contract with its employees, either individually or collec-
tively, or to require or attempt to require employees to sign any
document, either individually or collectively, which in any way
conflicts with the provisions of this Agreement. Any such Agree-
ment or document shall be null and void. Any such agreement or
document may not be placed in an employee’s file or used by the
Employer as a basis for discipline or used in connection with any
disciplinary proceeding, nor may any such agreement or document
nor the contents thereof be divulged to any person or entity.

In addition, the Company will not discipline an employee for refus-
ing to sign any Company form related to the principle of a fair day’s
work unless the signing is required by law or by this Agreement.

Section 2. Workweek Reduction

If either the Fair Labor Standards Act or the Hours of Service Reg-
ulations are subsequently amended so as to result in substantial
penalties to either the employees or the Employer, a written notice
shall be sent by either party requesting negotiations to amend those
provisions which are affected. Thereafter the parties shall enter into
immediate negotiations for the purpose of arriving at a mutually
satisfactory solution. In the event the parties cannot agree on a solu-
tion within sixty (60) days, or mutually agreed extensions thereof
after receipt of the stated written notice, either party shall be al-

lowed economic recourse.

Section 3. New Equipment

Where new types of equipment and/or operations, for which rates
of pay are not established by this Agreement, are put into use after
the ratification date of this Agreement within operations covered by
this Agreement, rates governing such operations shall be subject to
negotiations between the parties. This paragraph shall apply to all
new types of equipment including office and clerical equipment. In

-16-
Case 2:19-cv-01109-JP Document 10 Filed 05/16/19 Page 40 of 40

Article 17

ARTICLE 17. PAID FOR TIME

All employees covered by this Agreement shall be paid for all time
spent in service of the Employer. Rates of pay provided for by this
Agreement shall be minimums. Time shall be computed from the
time that the employee is ordered to report for work and registers in
and until the employee is effectively released from duty. All time
lost due to delays as a result of overloads or certificate violations
involving federal, state or city regulations, which occur through no

fault of the driver, shall be paid for by the Employer.

The Employer will not allow employees to work prior to their start

time without appropriate compensation.

Wages for properly selected vacations, in all instances, will be paid
to the employees no later than the workday prior to their vacation. If
the employee does not receive his/her vacation check, the Employer
will make all reasonable efforts to provide the check the following
day including delivery by Saturday or Next Day Air. If the employee
requests to see his vacation check on the Monday as permitted be-
low and the Employer fails to make the vacation payment available
by Saturday following the employee’s regular scheduled pay day,
the employee shall be paid an additional amount equal to one-half
(1/2) of his or her daily guarantee at his or her regular hourly rate of
pay for every subsequent pay period until the shortage is corrected.
Other shortages involving more than fifty ($50.00) dollars for full-
time employees, and twenty-five ($25.00) dollars for part-time em-
ployees, will be corrected and the payment will be made available to
the employee at his/her reporting location on his/her second sched-
uled workday after reporting the shortage. If the Employer fails to
make the payment available on the employee’s second scheduled
workday and the shortage was the result of the Employer’s error, the
employee will be paid an additional amount equal to one-half (1/2)
of his/her daily guarantee at his/her regular hourly rate for every full
pay period in which the shortage is not paid after the second (2nd)

scheduled work day, until corrected.

Errors of less than fifty ($50.00) dollars for full-time employees or
twenty-five ($25.00) dollars for part-time employees and overages

- 49 -
